 

Exhibit 10.9

RESTRICTED STOCK GRANT NOTICE
UNDER THE
SeaWorld Entertainment, Inc.
2013 OMNIBUS INCENTIVE PLAN
(Senior Leadership Team – Performance-Based Shares)

SeaWorld Entertainment, Inc., a Delaware corporation (the “Company”), pursuant
to its 2013 Omnibus Incentive Plan (the “Plan”), hereby grants to the
Participant set forth below the “Maximum Number of Shares of Restricted Stock”
set forth below.  The shares of Restricted Stock are subject to all of the terms
and conditions as set forth herein, in the Restricted Stock Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.

Participant:

[Participant Name]

Date of Grant:

[Date of Grant]

Performance Period:

The period commencing on January 1, 2017 and ending on December 31, 2019 (the
“Performance Period”)

 

Target Number of

Shares of Restricted Stock:

[Target No. of Shares of Restricted Stock]

Maximum Number of

Shares of Restricted Stock:

[Maximum No. of Shares of Restricted Stock at Maximum Level of Performance]

Vesting Schedule:

The shares of Restricted Stock shall vest at such times and in such amounts as
set forth in Exhibit A to the Restricted Stock Agreement.

 

 

 

***




 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.


SeaWorld Entertainment, Inc.Participant1

 

________________________________________________________________
By:
Title:

 

 

1

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK AGREEMENT
UNDER THE
SeaWorld Entertainment, Inc.
2013 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
SeaWorld Entertainment, Inc. 2013 Omnibus Incentive Plan (the “Plan”), SeaWorld
Entertainment, Inc., a Delaware corporation (the “Company”), and the Participant
agree as follows.  Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan.

1. Grant of Shares of Restricted Stock.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
“Maximum Number of Shares of Restricted Stock” provided in the Grant
Notice.  The Company may make one or more additional grants of shares of
Restricted Stock to the Participant under this Restricted Stock Agreement by
providing the Participant with a new Grant Notice, which may also include any
terms and conditions differing from this Restricted Stock Agreement to the
extent provided therein.  The Company reserves all rights with respect to the
granting of additional shares of Restricted Stock hereunder and makes no implied
promise to grant additional shares of Restricted Stock.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in Exhibit A attached hereto.  With
respect to any share of Restricted Stock, the period of time that such share of
Restricted Stock remains subject to vesting shall be its Restricted Period.

3. Issuance of Shares of Restricted Stock.  The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Shares of Restricted Stock Upon Termination.  The provisions of
Sections 9(b) of the Plan are incorporated herein by reference and made a part
hereof.  In the event the Participant undergoes a Termination, the treatment of
the unvested shares of Restricted Stock shall be set forth in Exhibit A attached
hereto.

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability. The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan.  Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.

7. Rights as Stockholder; Legend. The provisions of Sections 9(b) and 9(e) of
the Plan are incorporated herein by reference and made a part hereof; provided,
that any cash or in-kind dividends paid with respect to the shares of Restricted
Stock which have not, prior to the record date of the dividend, become vested
shall be withheld by the Company without interest and shall be paid to the
Participant only when, and if, such shares of Restricted Stock shall become
vested pursuant to Section 2.  

8. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.

 

--------------------------------------------------------------------------------

 

9. Notice.  Every notice or other communication relating to this Restricted
Stock Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Corporate Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records.  Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.

10. No Right to Continued Service.  This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

11. Binding Effect.  This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee.  No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Restrictive Covenants; Clawback/Forfeiture.  

(a) Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees, in his
capacity as an equity (and/or equity-based Award) holder in the Company, to the
provisions of Appendix A to this Agreement (the “Restrictive
Covenants”).  Participant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of Section 1 of
Appendix A (or a material breach or material threatened breach of any of the
provisions of Section 2 of Appendix A of this Agreement) would be inadequate and
the Company would suffer irreparable damages as a result of such breach or
threatened breach.  In recognition of this fact, Participant agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.  Notwithstanding the foregoing and Appendix
A, the provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) of Appendix A
shall not apply to the Participant if Participant’s principal place of
employment is located in the State of California.  The shares of Restricted
Stock granted hereunder shall be subject to Participant’s continued compliance
with such restrictions.  For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants or agreements between the Participant
and the Company or any of its Affiliates.

(b) Notwithstanding anything to the contrary contained herein or in the Plan, if
the Participant has engaged in or engages in any Detrimental Activity
(including, without limitation, a breach of any of the covenants contained in
Appendix A to this Agreement), then the Committee may, in its sole discretion,
take actions permitted under the Plan, including: (i) cancel the shares of
Restricted Stock, or (ii) require that the Participant forfeit any gain realized
on the vesting of the Restricted Stock, and repay such gain to the Company.  In
addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Restricted Stock
Agreement for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Participant shall be required to repay any such excess amount to the
Company.  Without limiting the foregoing, all shares of Restricted Stock shall
be subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with applicable law and applicable Company policies.

14. Governing Law. This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

2

 

--------------------------------------------------------------------------------

 

15. Plan. The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.

3

 

--------------------------------------------------------------------------------

 

Exhibit A

 

1. Normal Vesting of Restricted Stock.  

 

(a) The Performance Period shall mean the period from January 1, 2017 to
December 31, 2019.  Fifty percent (50%) of the “Target Number of Shares of
Restricted Stock” provided on the Grant Notice will be eligible to be earned
based on the Adjusted EBITDA Component (as set forth in Section 1(b)(A) below),
30% of the of the “Target Number of Shares of Restricted Stock” provided on the
Grant Notice will be eligible to be earned based on the Total Revenue Component
(as set forth in Section 1(b)(B) below) and 20% of the “Target Number of Shares
of Restricted Stock” provided on the Grant Notice will be eligible to be earned
based on the ROIC Component (as set forth in Section 1(b)(C) below), in each
case, (based on a multiple from 0% up to a maximum of 200%) pursuant to Section
1(b) below at the end of the Performance Period and the Earned Amount (as
defined below) will be eligible to become vested pursuant to Section 1(c)
below.  The Adjusted EIBTDA Component, the Total Revenue Component and the ROIC
Component below shall collectively be referred to herein as the “Performance
Components” and the applicable portion of the “Target Number of Shares of
Restricted Stock” shall each be referred to herein as the applicable
“Performance Component Percentage”.

 

 

Performance Component

Performance Component Percentage

Adjusted EBITDA

50%

Total Revenue

30%

ROIC

20%

 

(b) During the first ninety (90) days of the Performance Period, the Committee
will determine:

 

(A) Adjusted EBITDA Component.  A projected cumulative Adjusted EBITDA target
for the Performance Period (the “Cumulative Adjusted EBITDA Target”).  For
purposes of this Exhibit A, the term “Adjusted EBITDA” shall mean the Adjusted
EBITDA which is publicly disclosed in (or otherwise calculated in a manner
consistent with) the Company’s earnings release for the applicable fiscal year
and the term “Performance Period EBITDA” shall mean the cumulative Adjusted
EBITDA over the Performance Period.  

 

(B) Total Revenue Component.  A projected cumulative Net Revenue for the
Performance Period (the “Cumulative Revenue Target”).  For purposes of Exhibit
A, the term “Net Revenue” shall mean the Company’s net revenue, as reported in
(or otherwise calculated in a manner consistent with) the Company’s Form 10-Ks
and Form 10-Qs as filed with the U.S. Securities and Exchange Commission and the
term “Performance Period Revenue” shall mean the cumulative Net Revenue over the
Performance Period.

 

(C) ROIC Component.  A projected ROIC target for the performance Period (the
“ROIC Target”).  For purposes of Exhibit A, the term “ROIC” means the Company’s
return on invested capital over the Performance Period calculated as follows:  

 

(Cumulative NOPAT – (Base Period NOPAT * 3))        

Cumulative Cash CAPEX

 

For purposes of this Exhibit A, the following terms mean:

 

“Base Period NOPAT” means NOPAT for the year immediately preceding the beginning
of the Performance Period.

 

“Cumulative Cash CAPEX” means the aggregate “Cash Capital” expenditures as
reported on the Company’s Statement of Cash Flows during the Performance Period.

 

“Cumulative NOPAT” means the aggregate NOPAT during the Performance Period.  

 

“Depreciation & Amortization” means as defined by US GAAP and reported on the
Company’s Income Statement (NOPAT components will be adjusted for non-cash gains
or losses of an unusual or infrequent type).

 

“NOPAT” means Adjusted EBITDA less Depreciation & Amortization (both NOPAT
components will be adjusted for non-cash gains or losses of an unusual or
infrequent type).  

 

 

--------------------------------------------------------------------------------

 

In connection with foregoing, the Company’s Chief Financial Officer shall
certify in writing to the Committee the Performance Period EBITDA, the
Performance Period Revenue and the ROIC.  

 

Following the completion of the Performance Period, the Committee will determine
the “Actual Performance Percentage” for each Performance Component by
calculating for the applicable Performance Component the percentage by which the
Performance Period EBITDA, Performance Period Revenue and ROIC, as applicable,
met or exceeded the Cumulative Adjusted EBITDA Target, Cumulative Revenue Target
and ROIC Target, respectively.   The number of shares of Restricted Stock that
will be earned (the “Earned Amount”) with respect to each Performance Component
will be based on the achievement of the Actual Performance Percentage as set
forth in the table below times the applicable Performance Component Percentage
set forth in the table above:

 

Actual Performance Percentage* for the Adjusted EBITDA Component and ROIC
Component

Percentage of Restricted Stock for the Adjusted EBITDA Component and ROIC
Component Earned***

Actual Performance Percentage less than [threshold]%

0%

Actual Performance Percentage greater than or equal to [threshold]%

50%

Actual Performance Percentage greater than or equal to [target]%

100%

Actual Performance Percentage greater than or equal to [maximum]%

200%

 

* For an Actual Performance Percentage at least equal to [threshold]% which
falls in between the levels set forth in the table above, the Committee shall
apply straight-line interpolation to determine the Earned Amount for the
Adjusted EBITDA Component and ROIC Component, provided that in no event shall
the Earned Amount exceed 200% of any such Performance Component.  

 

Actual Performance Percentage** for the Total Revenue Component

Percentage of Restricted Stock for the Total Revenue Component Earned***

Actual Performance Percentage less than [threshold]%

0%

Actual Performance Percentage greater than or equal to [threshold]%

50%

Actual Performance Percentage greater than or equal to [target]%

100%

Actual Performance Percentage greater than or equal to [maximum]%

200%

 

* * For an Actual Performance Percentage at least equal to [threshold]% which
falls in between the levels set forth in the table above, the Committee shall
apply straight-line interpolation to determine the Earned Amount for the Revenue
Component, provided that in no event shall the Earned Amount exceed 200% of the
Revenue Component.  

 

*** By way of illustration, if the “Target Number of Shares of Restricted Stock”
is [*] shares of Restricted Stock and the Company’s Actual Performance
Percentage (x) for the Adjusted EBITDA Component is [*]%, (y) for the Total
Revenue Component is [*]% and (z) for the ROIC Component is [*]%, then the
Earned Amount with respect to Adjusted EBITDA Component, Total Revenue Component
and ROIC Component will be [*] shares ([*] shares x [*]%), [*] shares ([*]
shares x [*]%) and [*] shares ([*] shares x [*]%), respectively.  [*] shares of
Restricted Stock will vest on the date the Committee determines the Actual
Performance Percentages for the Performance Period.

 

The sum of the Earned Amount for each Performance Component is referred to as
the “Total Earned Amount”.  A number of shares of Restricted Stock equal to the
Total Earned Amount will be eligible to vest pursuant to Section 1(c) below.

 

2

 

--------------------------------------------------------------------------------

 

(c) Subject to Section 2 of this Exhibit A, provided the Participant has not
undergone a Termination on or prior to the last day of the Performance Period, a
number of shares of Restricted Stock equal to the Total Earned Amount shall vest
and the restrictions on such shares of Restricted Stock shall lapse on the date
(the “Normal Vesting Date”) on which the Committee determines the Actual
Performance Percentages in respect of Year 3 of the Performance Period and the
Company publicly discloses the Adjusted EBITDA in the Company’s earnings release
for Year 3.  Any remaining shares of unvested Restricted Stock that do not
become vested in accordance with the preceding sentence (if any) shall
immediately be forfeited to the Company by the Participant for no consideration
as of the Normal Vesting Date.  Notwithstanding anything contained in this
Restricted Stock Agreement, the Grant Notice or the Plan to the contrary, no
shares of Restricted Stock shall vest in the event the Actual Performance
Percentage for the Adjusted EBITDA Component is less than [threshold]% and, in
such event, all shares of Restricted Stock shall immediately be forfeited to the
Company by the Participant for no consideration as of the Normal Vesting Date.

 

2. Treatment of Shares of Restricted Stock Upon a Change in Control.

 

(a) Notwithstanding Section 1 of this Exhibit A, in the event a Change in
Control that occurs during the Participant’s employment and prior to the Normal
Vesting Date, to the extent outstanding and unvested at such time, a number of
unvested Restricted Stock equal to the Specified Number (as defined below) shall
remain outstanding and shall vest (and the restrictions thereon shall
immediately lapse) on the later of (x) the last day of the Performance Period
and (y) the date of the Change in Control, solely based on Participant’s
continued employment with the Company through such date (and without regard to
the conditions set forth in Sections 1(b) and (c) of this Exhibit).  Any
remaining shares of unvested Restricted Stock that do not become vested pursuant
to the preceding sentence (if any) shall immediately be forfeited to the Company
by the Participant for no consideration as of the last day of the Performance
Period.

 

(b) For purposes of this Exhibit A, the term “Specified Number” shall mean:

 

(A) in the event a Change in Control occurs at any time prior to the completion
of the Performance Period, the actual number of shares of Restricted Stock that
would have been earned in accordance with Section 1 of this Exhibit A based on
the Committee’s good-faith determination of the Actual Performance Percentages
for the portion of Performance Period that has elapsed through the date of the
Change in Control (the “Partial Period”) measured against an adjusted Cumulative
Adjusted EBITDA Target, Cumulative Revenue Target and ROIC Target which shall be
pro-rated based on a fraction (i) the numerator of which is the number of days
in the Partial Period and (ii) the denominator of which is the number of days in
the Performance Period (such resulting number of shares, the “Pro-Rata Actual
Performance Amount”); and  

 

(B) in the event a Change in Control occurs at any time after the completion of
the Performance Period but before the Normal Vesting Date, the Total Earned
Amount.

 

3. Treatment of Shares of Restricted Stock Upon Certain Terminations.

 

(a) In the Event of Participant’s Termination on or prior to the last day of the
Performance Period other than under circumstances described in Sections 3(b) of
this Exhibit A, all unvested shares of Restricted Stock shall be forfeited to
the Company by the Participant for no consideration as of the date of such
Termination.  For the avoidance of doubt, in the event the Participant’s
Termination occurs after the last day of the Performance Period but prior to the
Normal Vesting Date, the shares of Restricted Stock shall remain eligible to
vest in accordance with Sections 1 and 2 of this Exhibit A.

 

(b) Notwithstanding anything to the contrary in Section 9(c)(ii) of the Plan:

 

(A) in the event of (i) Participant’s Termination by the Company other than for
Cause, or (ii) Participant’s Termination due to death or Disability, in each
case, on or prior to the last day of the Performance Period and within 12 months
following a Change in Control, to the extent outstanding and unvested at such
time, a number of shares of Restricted Stock (if any) equal to the Specified
Number shall vest (and the restrictions thereon shall immediately lapse) as of
the date of such Termination.  Any remaining shares of unvested Restricted Stock
that do not become vested pursuant to the preceding sentence (if any) shall
immediately be forfeited to the Company by the Participant for no consideration
as of the date of such Termination.  

 

3

 

--------------------------------------------------------------------------------

 

(B) in the event of the Participant’s Termination due to (i) death or Disability
on or prior to the last day of the Performance Period and other than within 12
months following a Change in Control, or (ii) Qualified Retirement on or prior
to the last day of the Performance Period, in each case, to the extent
outstanding and unvested at such time, a number of shares of Restricted Stock
equal to the product of (x) the D&D Specified Number (as defined below)
multiplied by (y) a fraction, the numerator of which is equal to the number of
completed months that have elapsed in the Performance Period through and
including the date of such Termination and the denominator of which is equal to
36, (rounded up to the nearest whole number) shall vest (and the restrictions
thereon shall immediately lapse) as of the date of such Termination.  Any
remaining shares of unvested Restricted Stock that do not become vested pursuant
to the preceding sentence (if any) shall immediately be forfeited to the Company
by the Participant for no consideration as of the date of such Termination.  For
purposes of this paragraph, the term “D&D Specified Number” shall mean the
Specified Number (as defined in Section 2(b) of this Exhibit A) assuming solely
for purposes of this definition (and not for purposes of the vesting of shares
of Restricted Stock under Section 3(b)(B) of this Exhibit A) that a Change in
Control had occurred on the date of the Participant’s Termination due to death
or Disability or Qualified Retirement.

 

The term “Qualified Retirement” as used in this Exhibit A shall mean the
Participant undergoes a Termination (other than when grounds existed for a
termination for Cause at the time thereof) when the Participant is at least age
55 with a combination of age and service years with the Company of at least 65.

4

 

--------------------------------------------------------------------------------

 

Appendix A

 

Restrictive Covenants

 

 

1.

Non-Competition; Non-Solicitation; Non-Disparagement.

(a)Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:

(i)During Participant’s employment with the Company or its Subsidiaries (the
“Employment Term”) and for a period of one year following the date Participant
ceases to be employed by the Company or its Subsidiaries (the “Restricted
Period”), Participant will not, whether on Participant’s own behalf or on behalf
of or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Restricted Group in the Business, the business of any then
current or prospective client or customer with whom Participant (or his direct
reports) had personal contact or dealings on behalf of the Company during the
one-year period preceding Participant’s termination of employment.

(ii)During the Restricted Period, Participant will not directly or indirectly:

(A)engage in the Business in any geographical area that is within 100 miles of
any geographical area where the Restricted Group engages in the Business,
including the greater metropolitan areas of Orlando, Florida, Tampa, Florida,
San Diego, California, San Antonio, Texas, Williamsburg, Virginia and
Philadelphia/Langhorne, Pennsylvania;

(B)enter the employ of, or render any services to, a Core Competitor, except
where such employment or services do not relate in any manner to the Business;

(C)acquire a financial interest in, or otherwise become actively involved with,
any Person engaged in the Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(D)intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Restricted Group and any
of their clients, customers, suppliers, partners, members or investors.

(iii)Notwithstanding anything to the contrary in this Appendix A, Participant
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Core Competitor)
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.

(iv)During the Employment Term and for a period of two years from the date
Participant ceases to be an employed by the Company or its Subsidiaries,
Participant will not, whether on Participant’s own behalf or on behalf of or in
conjunction with any Person, directly or indirectly:

(A)solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group;

(B)hire any executive-level employee who was employed by the Restricted Group as
of the date of Participant’s termination of employment with the Company or who
left the employment of the Restricted Group coincident with, or within one year
prior to or after, the termination of Participant’s employment with the Company;
or

(C)encourage any material consultant of the Restricted Group to cease working
with the Restricted Group.

(v)For purposes of this Appendix A:

 

--------------------------------------------------------------------------------

 

(A)“Restricted Group” shall mean, collectively, the Company and its Subsidiaries
and, to the extent engaged in the Business, their respective Affiliates.

(B)“Business” shall mean the entertainment and theme park business.

(C)“Core Competitor” shall mean Walt Disney Parks and Resorts, Universal
Studios, Six Flags, Inc., Cedar Fair Entertainment Company, Merlin
Entertainments Group Ltd. or Herschend Family Entertainment, and each of their
respective Affiliates.

(b)Non-Disparagement. Participant will not at any time (whether during or after
Participant’s Employment Term) make public statements or public comments
intended to be (or having the effect of being) of defamatory or disparaging
nature regarding (including any statements or comments likely to be harmful to
the business, business reputation or personal reputation of) the Company or any
of its Subsidiaries or Affiliates or any of their respective businesses,
shareholders, members, partners, employees, agents, officers, directors or
contractors (it being understood that comments made in Participant’s good faith
performance of his duties hereunder shall not be deemed disparaging or
defamatory for purposes of this paragraph); provided that the Participant shall
be permitted to make truthful disclosures that are required by applicable law,
regulations or order of a court or government agency.

(c)It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Appendix A
is an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(d)The period of time during which the provisions of Section 1(a) shall be in
effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(e)The provisions of Section 1 hereof shall survive the termination of
Participant’s employment for any reason, including but not limited to, any
termination other than for Cause (except as otherwise set forth in Section 1
hereof).

(f)The provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) hereof shall not
apply if Participant’s principal place of employment is in the state of
California.

 

 

2.

Confidentiality; Intellectual Property.

(a)Confidentiality.  

(i)Participant will not at any time (whether during or after Participant’s
Employment Term) (x) retain or use for the benefit, purposes or account of
Participant or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations or
otherwise in performance of Participant’s duties under Participant’s employment
and pursuant to customary industry practice), any non-public, proprietary or
confidential information—including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals—concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

2

 

--------------------------------------------------------------------------------

 

(ii)“Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that with respect to subsection (c) Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and reasonably cooperate with any attempts by the Company
to obtain a protective order or similar treatment.

(iii)Except as required by law, Participant will not disclose to anyone, other
than Participant’s family (it being understood that, in this Agreement, the term
“family” refers to Participant, Participant’s spouse, children, parents and
spouse’s parents) and advisors, the existence or contents of this Agreement;
provided that Participant may disclose to any prospective future employer the
provisions of this Appendix A.  This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement) to the extent so disclosed.

(iv)Upon termination of Participant’s employment with the Company for any
reason, Participant shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or Affiliates and (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Participant’s possession or control (including any of the foregoing
stored or located in Participant’s office, home, laptop or other computer,
whether or not Company property) that contain Confidential Information, except
that Participant may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information.  

(b)Intellectual Property.    

(i)If Participant has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Participant’s employment by the Company, that are relevant to
or implicated by such employment (“Prior Works”), Participant hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(ii)If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any the Company resources (“Company Works”), Participant
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.  

(iii)Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works.  If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.

3

 

--------------------------------------------------------------------------------

 

(iv)Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third
party.  Participant shall comply with all relevant policies and guidelines of
the Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest.  Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.  

(v)The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).

 

4

 